Title: To Alexander Hamilton from Oliver Wolcott, Junior, 24 May 1799
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander


Sir,
Treasury DepartmentMay 24th. 1799

Enclosed I have the honor to transmit to you, the copy of a Letter from the Surveyor General of the United States in Answer to my enquiries respecting the time when and the place where the troops required to assist in marking the Indian boundary line would be wanted. The opinion of the Surveyor General in relation to this business, confirms the expediency of directing the Commanding Officer in the North Western Territory to afford him the necessary assistance, as suggested in my Letter to you of the 8th. instant.
I have the honour to be   Very respectfully   Sir   Your obedient Servant
Oliv Wolcott
Major General Hamilton
